FILED
                           NOT FOR PUBLICATION
                                                                           AUG 12 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-50308

              Plaintiff-Appellee,                D.C. No.
                                                 3:14-cr-01934-MMA-1
 v.

ANTONIO AMBROSIO-RUBIRA,                         MEMORANDUM*

              Defendant-Appellant.



UNITED STATES OF AMERICA,                        No.   15-50310

              Plaintiff-Appellee,                D.C. No.
                                                 3:14-cr-07061-MMA-1
 v.

ANTONIO AMBROSIO-RUBIRA,

              Defendant-Appellant.


                    Appeal from the United States District Court
                       for the Southern District of California
                    Michael M. Anello, District Judge, Presiding

                       Argued and Submitted August 4, 2016
                               Pasadena, California

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: REINHARDT, KOZINSKI, and WARDLAW, Circuit Judges.

      Antonio Ambrosio-Rubira appeals the sentence imposed after he pled guilty

to one count of illegal reentry in violation of 8 U.S.C. § 1326. The district court

determined that Ambrosio-Rubira’s prior conviction for assault with a deadly

weapon in violation of California Penal Code § 245 qualified as a “crime of

violence” within the meaning of United States Sentencing Guideline § 2L1.2 and

therefore applied a 12-level upward adjustment. After calculating the Guidelines

range as 30 to 37 months, the district court sentenced Ambrosio-Rubira to 30

months. Because the illegal reentry also violated the terms of Ambrosio-Rubira’s

supervised release, imposed following a 2010 conviction, the district court

sentenced him to an additional eight months, with six months running concurrent

to the § 1326 sentence. We have jurisdiction under 8 U.S.C. §1291, and we affirm.

      1. The Supreme Court’s decisions in Descamps v. United States, 133 S. Ct.

2276 (2013) and Mathis v. United States, 136 S. Ct. 2243 (2016) are not “clearly

irreconcilable” with our decision in United States v. Grajeda, 581 F.3d 1186 (9th

Cir. 2009). Miller v. Gammie, 335 F.3d 889, 900 (9th Cir. 2003). In Grajeda, we

applied the elements-based categorical approach the Supreme Court established in

Taylor v. United States, 495 U.S. 575 (1990), and concluded that California Penal

Code § 245 is “categorically a crime of violence.” Grajeda, 581 F.3d at 1197.


                                           2
Neither Descamps nor Mathis altered Taylor’s holding setting forth the pure

categorical approach; rather, those decisions clarified when the modified

categorical approach applies. See Mathis, 136 S. Ct. at 2251–54; Descamps, 133

S. Ct. at 2283–86. Because Grajeda—like this case—involves only the pure

categorical approach, it remains good law. See Grajeda, 581 F.3d at 1189.

      2. The district court adequately explained the basis for the sentence imposed

for Ambrosio-Rubira’s supervised release violation. At sentencing, the district

court reviewed the § 3553(a) factors, listened to defense counsel’s argument,

concisely explained its reasoning, and imposed a sentence at the low end of the

Guidelines range with all but two months running concurrent to the § 1326

sentence. Nothing more was required. See United States v. Laurienti, 731 F.3d

967, 975 (9th Cir. 2013); United States v. Vasquez-Cruz, 692 F.3d 1001, 1008 (9th

Cir. 2012); United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010).

      AFFIRMED.




                                         3